DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  An annotated IDS is attached to this Office Action.
3.  	 A third party observation with submission date of 9-24-2021 for International Application Number PCT/2020/034147 and the Written Opinion  has been fully and carefully considered by the Examiner.  The references US 2016-0264885 and US 2016-0264883 which was an “X” reference cited by the Korean Intellectual Property Office has been reviewed by the instant Examiner and the reference to Narayanaswamy et al. although teaching converting waste plastic to a high value butene. Narayanaswamy et al. teach that a hydrocarbon stream (12) includes on or more pyrolysis oils which is blended with a heavier oil (naphtha or diesel) which is then blended with a non-chlorinated stream the stream although containing pyrolysis oils, the stream is not a recycled pyrolysis oil which is specifically claimed and the composition of the oil as claimed has not been taught or suggested by Narayanaswamy.  Regarding the third party observation, is a general knowledge encyclopedia Britannica hydrocracking and hydrocarbon processing of waste plastic and there is nothing in any of the references  the reference which would lead one having ordinary skill in the art at the time of filing or time the invention was made to control the r-pyrolysis oil composition (recycle pyrolysis oil) where the r-pyoil has a C8+ content of at least 35 weight percent based on the total weight of the r-pyoil and wherein the r-pyoil comprises not more than 30 weight percent total aromatics based on the total weight of said r-pyoil which reduces over cracking, fouling and to enhance the yields of olefins. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Owen on May 5, 2022.
The application has been amended as follows: 
In the Claims:

Claim 8, line 3, delete “and/or” and insert –and—
Claim 9, line 2, delete “and/or” and insert –and—
Claim 10, line 2, delete “and/or” and insert –and—
Claim 11, line 2, delete “and/or” and insert –and—
Claim 12, line 2, delete “and/or” and insert –and—
Claim 13, line 2, delete “and/or” and insert –and—
Claim 18, line 2, delete “and/or” and insert –and—
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                      Primary Examiner, Art Unit 1771